Citation Nr: 1820858	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from February 1984 to June 1984 and November 2005 to February 2007.  With respect to the latter period of service, the Veteran was ordered to active duty in support of relief operations for Hurricane Katrina.  She also has additional Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a Travel Board hearing in July 2016.  A transcript of the
testimony offered at the hearing has been associated with the record.

In September 2017, this matter was last before the Board, at which time it was remanded for further development. 


FINDINGS OF FACT

It has been shown by competent and probative evidence to at least equipoise that the Veteran has MDD, aggravated by service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection on the basis of aggravation for an acquired psychiatric disorder, to include depression, is established. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection for psychosis may be granted if arthritis becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. at 476-78 (1991).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, it amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In the present case, the claim was certified to the Board in September 2015. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include major depressive disorder (MDD).  She seeks entitlement not only on a direct basis, but also on a secondary basis.  She claims that service-connected disabilities of the cervical spine with associated nerve impairment have either caused or aggravated a psychiatric disorder.  

A review of the Veteran's service treatment records reflects no reports of psychiatric complaints or symptoms, or any diagnosis of a psychiatric disorder.  The earliest documented reports of any psychiatric symptoms appear in an April 2003 Army Reserve retention report of medical history.  At that time, the Veteran reported nervous trouble, including frequent trouble sleeping and excessive worry.  She acknowledged having received counseling, but denied having been evaluated or treated for a mental condition.  However, at that time clinical psychiatric evaluation was normal.  

A December 2007 VA mental health intake note documents the Veteran's first reports of psychiatric symptoms to VA.  At that time, she reported "feeling depressed most time," and depression was assessed.  Subsequent VA records document treatment for depression.  

In July 2013, the Veteran was afforded a VA examination, which resulted in assessment of MDD, recurrent.  In terms of pre-military history, examination reflected a history of physical and sexual abuse as a child, as well a history of assault and rape.  With respect to military service, the Veteran reported that she really did not have many friends, and had problems getting along with others on occasion.  She noted a history of two Article 15s - one for smoking in the field and another for "negative body language towards a superior officer."  The Veteran reported that she began to have depression in 1989 when she was in college and had difficulty with the pace of classes.  She also reported that in the 1990s she was attacked by an inmate while working in law enforcement, and started counseling and medication at that time.  

As noted, VA examination in July 2013 resulted in assessment of MDD.  The examiner stated that "it appear[ed] that the Veteran's MDD began in service," noting that in 1989 the Veteran was enrolled in college.  With respect to possible secondary service connection, the examiner found the MDD was less likely than not due to or the result of the service-connected cervical spine and long thoracic nerve impairment of the bilateral upper extremities.  The examiner explained that the Veteran began receiving treatment for depression in 1989.  However, the examiner also stated that it was "possible" that the MDD was aggravated by these disabilities.  

In January 2014 a VA psychiatrist provided a letter on the Veteran's behalf.  In the letter, she concluded, without reasoning, that the Veteran's depression was due to disc and nerve disease.  

In July 2016, the Veteran testified before the Board.  At that time, she testified that her depression began when she was released from active duty in 2007.  She noted the history of being placed on medication following the aforementioned work-place assault, but noted that at the time of her deployment in support of Hurricane Katrina relief efforts she did not recall taking medication.  She explained that her service-connected disability limited her physically, and that this caused depression.  

In November 2016, the Board remanded the matter for additional development.  Following the Board's remand, the Veteran was afforded a VA examination in January 2017, with the examiner concluding that it was less likely than not that MDD was incurred in or attributable to service.  The examiner also concluded that it was less likely than not that MDD was caused by the service-connected cervical spine disability and associated neuropathy.  However, the examiner could not offer an opinion on aggravation without resorting to speculation, explaining that because "there are no records that indicate the degree and severity of symptoms prior to the onset of the medical condition (degenerative arthritis of the cervical spine and radiculopathy of the bilateral upper extremities)" she could not "opine about aggravation without resorting to mere speculation."
In September 2017, the Board remanded the claim for a VA examination and a new medical opinion.  The Board particularly sought the opinion to have the VA examiner consider the Veteran's competent lay assertions regarding her psychiatric symptoms.  

VA examination in September 2017 resulted in assessment of MDD, recurrent with anxious distress.  The examiner concluded that it was less likely than not that the disability was incurred in, or otherwise related to, service.  She explained that the onset of the Veteran's symptoms occurred after basic training and prior to her period of service from 2005 to 2007.   The examiner highlighted that the Veteran experienced significant pre-military trauma that likely increased her risk for developing a depressive disorder later in life.  

The September 2017 VA examiner also found it less likely than not that the MDD was caused by service-connected intervertebral disc syndrome with degenerative arthritis of the cervical spine and radiculopathy of the bilateral upper extremities.  The examiner remarked that although the Veteran's chronic pain and associated physical limitations "contributed to her subjective distress," the Veteran's MDD was present as a chronic illness prior to the onset of chronic pain.

Despite her remark that the Veteran's chronic pain resulting from service-connected disability "contributed to [the Veteran's] subjective distress," the examiner could not offer an opinion on aggravation without resorting to speculation.  She explained that the Veteran's lay reports were inconsistent, noting that the Veteran continued to assert that her symptoms began in 2007, notwithstanding the history of prior psychiatric treatment.  The examiner noted that otherwise, no baseline could be established because records prior to 2007 were unavailable and that there was thus no basis for comparing her current symptoms "prior to the onset of the [service-connected] conditions." 

In resolving any doubt in the Veteran's favor, service connection is established by way of aggravation.  VA examiners have been unable to offer opinions on the question of aggravation, finding that they could not do so without resorting to speculation.  In each case, the examiners found the record lacking in terms of evidence of the severity of the psychiatric symptoms prior to the onset of the Veteran's chronic pain.  However, the most recent VA examination clearly states that the Veteran's service-connected disabilities contribute to her subjective distress, and a baseline level of severity can be established by evidence following the onset of aggravation.  38 C.F.R. § 3.310(b).  Notably, the Veteran has been assessed as having MDD, recurrent, with anxious distress.  It thus seems apparent to the Board that the service-connected disabilities, as likely as not, have aggravated MDD.  Thus, the claim is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is granted on the basis of aggravation, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


